Citation Nr: 1131359	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  06-21 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, to include as secondary to service-connected sarcoidosis, or as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected sarcoidosis, or as due to herbicide exposure.

3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to a disability rating in excess of 20 percent for residuals of prostate cancer, to include restoration of a 100 percent rating.







REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to April 1970.

This case comes to the Board of Veterans' Appeals (Board) on appeal of a rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs.

In July 2007, the Veteran and his spouse testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

During the hearing the Veteran withdrew the issue of service connection for diabetes mellitus from appellate consideration.  However, in a June 2011 informal hearing presentation, the Veteran's representative expressed a desire to pursue a claim for service connection for diabetes mellitus.  As this matter is not currently before the Board, it is referred to the RO for appropriate development.

When this case was previously before the Board in February 2008, it was remanded for additional development.  It has since returned to the Board for further appellate action.

In expanding the claim on appeal to encompass a psychiatric disability other than PTSD, the Board is also cognizant of the recent decision of the Court in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In this case, the Veteran asserts that he has been diagnosed with PTSD and there is also evidence of a diagnosis of anxiety disorder and other psychiatric disabilities.  Hence, the Board has now characterized the appeal as encompassing the matters set forth on the title page.

The issues of entitlement to service connection for a psychiatric disorder, to include PTSD, and entitlement to a disability rating in excess of 20 percent for residuals of prostate cancer, to include restoration of a 100 percent rating, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era, and is thus presumed to have been exposed to herbicides (to include Agent Orange) during service.

2.  Coronary artery disease is among the disabilities recognized by VA as etiologically related to herbicide exposure

3.  Hypertension is not among the disabilities recognized by VA as etiologically related to herbicide exposure, was incurred many years following separation from service, and the competent medical opinion to address the relationship between any such current disability and the Veteran's service-connected sarcoidosis weighs against the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for coronary artery disease, as due to herbicide exposure, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.313 (2010).

2.  The criteria for service connection for hypertension, to include as due to herbicide exposure or service-connected disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.313 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

At the outset, the Board notes that, given the favorable disposition of the claim for service connection for coronary artery disease, the Board finds that all notification and development actions needed to fairly adjudicate each aspect of the appeal, as to this claim, have been accomplished.

With respect to the remaining claim herein decided, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.
VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a June 2003 pre-rating letter provided notice to the Veteran regarding what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA. The letter also specifically informed the Veteran to submit any evidence in his possession pertinent to the claims on appeal (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  A June 2006 post-rating letter provided notice of general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

After issuance of above-described notice, and opportunity for the Veteran to respond, the July 2010 supplemental SOC (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA, and private treatment records, and the report of VA examination.  Also of record and considered in connection with the appeal is a transcript of the Veteran's July 2007 Board hearing testimony, as well as various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such a disorder during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service- connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all Veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) in Haas v. Peake, 525 F.3d 1168, 1191 (Fed. Cir. 2008) upheld VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring actual service on land in Vietnam.

If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne, Hodgkin's disease, multiple myeloma, non- Hodgkin's lymphoma, chronic lymphocytic leukemia (CLL), Type 2 diabetes (also known as Type 2 diabetes mellitus or adult-onset diabetes), acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue carcinomas (other than osteosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e). 

Effective August 31, 2010, 38 C.F.R. § 3.309(e) provides that presumptive service connection based on herbicide exposure is available for: ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); and Parkinson's disease.  See 75 Fed. Reg. 53202 (Aug. 31, 2010) (to be codified at 38 C.F.R. § 3.309(e)). Thus, a presumption of service connection arises for a Vietnam veteran (presumed exposed to Agent Orange) who develops one of the aforementioned conditions.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

A.  Coronary Artery Disease

The Veteran contends that he is entitled to service connection coronary artery disease, as he believes that this condition is related to his active duty service.  In particular, the Veteran alleges that his coronary artery disease is related to his exposure to herbicides while service in Vietnam.  In the alternative, the Veteran alleges that his coronary artery disease is due to or aggravated by his service-connected sarcoidosis.

In this case, the Veteran's service treatment and personnel records reflect service in Vietnam.  His DD214 reflects Vietnam Campaign and Vietnam Service medals and one year of foreign service.  In addition, the Veteran's personnel records reflect that the Veteran served in a number of operations in the Quang Tri Province, Vietnam, including Operations Kentucky, Pegasus, and Napoleon throughout 1968 and 1969.  As the Veteran had Vietnam service during the Vietnam Era, he is presumed to have been exposed to herbicides, to include Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii). 

In addition, post-service medical records, including a VA outpatient treatment report from August 2006, and a June 2010 VA examination, reflect diagnosis of coronary artery disease.

As noted above, presumptive service connection based on herbicide exposure is now available for ischemic heart disease, which includes coronary artery disease.

Therefore, because the Veteran served in Vietnam during the appropriate time frame for which exposure to herbicides is presumed and he has been diagnosed with coronary artery disease, which is a disease that is presumed to have been incurred due to such service, service connection must be granted on a presumptive basis.

B.  Hypertension

The Veteran likewise contends that he is entitled to service connection hypertension, as he believes that this condition is related to his active duty service.  In particular, the Veteran alleges that his hypertension is related to his exposure to herbicides while service in Vietnam.  In the alternative, the Veteran alleges that his hypertension is due to or aggravated by his service-connected sarcoidosis.

As previously noted herein, because the Veteran's service records reflect that he served in the Republic of Vietnam during the Vietnam era, he is presumed to have been exposed to herbicides, to include Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).  However, hypertension is not among the disabilities recognized by VA as associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  Therefore, presumptive service connection for this disorder as due to Agent Orange exposure is not warranted.  38 C.F.R. §§ 3.307, 3.309.  

However, the regulations governing presumptive service connection for herbicide exposure do not preclude the appellant from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (1994). Accordingly, the Board will proceed to evaluate the Veteran's claim under the provisions governing direct service connection, 38 U.S.C.A. § 1110 and 38 C.F.R.  § 3.303.

The Board notes that the Veteran's service treatment records do not reflect any complaints, diagnosis, or treatment with respect to hypertension.  

In addition, the earliest post-service medical evidence of hypertension is found in private treatment records from Dr. S. from 1999 through 2001, which note a diagnosis of controlled hypertension.

VA outpatient treatment records also note a history of hypertension and treatment through medication as early as 2003.  

During the Veteran's July 2007 Board hearing, he expressed his belief that his service-connected sarcoidosis caused or aggravated his current hypertension.  He indicated that his treating physicians told him that his sarcoidosis led to hypertension-related complications.  He reported that he was diagnosed with this disability around 1999.

On VA examination in June 2010, the examiner noted that the Veteran first VA records of treatment in 2003 indicated high blood pressure.  The Veteran reported that he took medication for treatment of hypertension.  Blood pressure readings on examination were 119/59, 128/67 and 114/56.  A diagnosis of hypertension assigned.  With respect to whether this disability is related to the Veteran's service-connected sarcoidosis, the examiner opined that it is less likely than not that the Veteran's sarcoidosis caused or aggravated the Veteran's hypertension.  The examiner indicated that he based his opinion on medical literature review, a review of the Veteran's treatment records, and his clinical experience.  He noted that medical literature indicated that there is no pathophysiologic mechanism for untreated, quiescent sarcoidosis to cause or aggravate hypertension.   In addition, he found no evidence that the Veteran had been treated with steroids or immunosuppresants for his sarcoidosis.  Thus, he found no support for the Veteran's claim.

At the outset, the Board finds, and the Veteran does not contend otherwise, that there is no medical evidence that hypertension was manifested within the initial post-service year.  Thus, service connection for this disability on a presumptive basis is not warranted.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

The Veteran was not treated for hypertension for nearly 30 years after the Veteran's discharge from service.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Moreover, there is no competent evidence or opinion even suggesting a medical nexus between hypertension and his period of active military service, to include his presumed exposure to Agent Orange.  While the above-described private and VA medical evidence discusses diagnosis and treatment of hypertension, there is no medical opinion of record the purports to provide a link between the Veteran's period of military service and his current hypertension.

In addition, the only medical opinion to address whether the Veteran's hypertension is related to his service-connected sarcoidosis, that of the June 2010 VA examiner, found it less likely than not that the Veteran's hypertension is caused by or aggravated by hypertension.  Hence, the only competent medical opinion with regard to etiology weighs against the claim for service connection.  Significantly, neither the Veteran nor his representative has presented or identified a medical opinion that, in fact, establishes a relationship between hypertension and service.

In sum, there is no medical evidence or opinion currently of record that supports the Veteran's claim that his hypertension is related to service, to include his presumed in-service herbicide (Agent Orange) exposure or to service-connected sarcoidosis.

The Board has considered the Veteran's and his representative's assertions, to include his July 2007 Board hearing testimony.  In this regard, the Veteran argued that he is entitled to service connection for hypertension as due to service-connected hypertension.  However, none of this evidence provides a basis for allowance of the claim.  As indicated above, the claim decided turns on a medical matter-specifically, the question of whether there exists a medical nexus between the Veteran's hypertension and his presumed herbicide exposure or service-connected sarcoidosis--a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As none of the above- named individuals is shown to be other than a layperson without the appropriate medical training and expertise, they are not competent to render a probative (persuasive) opinion on such medical matters. See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for hypertension, to include as due to in-service exposure to Agent Orange or due to service-connected sarcoidosis, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56.


ORDER

Service connection for coronary artery disease as due to herbicide exposure is granted.

Service connection for hypertension, to include as secondary to service-connected sarcoidosis, or as due to herbicide exposure, is denied.



REMAND

The Board's review of the claims file reveals that further RO action on the remaining claims on appeal is warranted.

As to the Veteran's claim for a disability rating in excess of 20 percent for residuals of prostate cancer, to include restoration of a 100 percent rating, the Board notes that in a July 2005 rating, the RO granted service connection for prostate cancer and awarded a 100 percent evaluation for this disability, effective April 13, 2005.  In a June 2006 rating decision, the RO proposed a rating reduction of prostate cancer to 20 percent.  In a July 2007 rating decision, the RO reduced the rating for adenocarcinoma of the prostate, status post radical retropubic prostatectomy, to 20 percent, effective October 1, 2007.

The Veteran contends that a higher rating for his prostate cancer residuals is warranted.  Indeed, he believes that the 100 percent evaluation originally assigned for this disability was improperly reduced and, therefore, should be restored.   He has indicated that he suffers from many symptoms following his prostatectomy, including urinary incontinence requiring frequent changing of absorbent materials up to seven times per day.

According to the appropriate rating criteria, following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent for malignant neoplasms of the genitourinary system will continue with a mandatory VA examination at the expiration of six months.  If there has been no local reoccurrence or metastasis, the residuals will be rated as impairment resulting from voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code (DC) 7528 (2010).  

DC 7528 is clear.  If no local reoccurrence or metastasis of cancer is shown on the mandatory VA examination conducted six months after the cessation of surgery, chemotherapy, or other therapeutic procedure, the rating for prostate cancer will be based upon impairment resulting from voiding, or renal, dysfunction, whichever is predominant, as determined on VA examination.  Id.  

The record reflects that the Veteran underwent radical retropubic prostatectomy in May 2005.  The July 2005 rating decision granting the 100 percent rating for prostate cancer notes that, pursuant to DC 7528, residual disability was to be determined by findings from a VA examination conducted approximately 6 months later.  However, there is no indication from the record that a VA examination to determine the residual disability of the Veteran's prostate cancer was ever conducted.  The June 2006 and July 2007 rating decision discussing the rating reduction refer only to VA outpatient treatment records.  There is no post-prostatectomy examination of record.

Further review of the claims folder indicates that no records of pertinent outpatient treatment from the Jacksonville VAMC since June 2007 have been associated with the file.  Based on these evidentiary deficiencies, the Board believes that a remand of this matter is necessary.  On remand, the Veteran should be accorded a VA examination to determine the nature and extent of his service-connected prostate cancer residuals.  Also, an attempt should be made to procure, and to associate with the claims folder, copies of records of any recent pertinent treatment that he may have received.  

With respect to the claim for a psychiatric disorder, to included PTSD, the Board notes that the evidence of record reflects that the Veteran served in Vietnam as a combat engineer beginning in March 1968, and that he participated in numerous campaigns.  The Veteran reported that he was exposed to mortar attacks and other events that occurred while stationed in Vietnam.  Thus, in its February 2008 remand, the Board instructed the RO/AMC to verify the claimed stressors, and if any stressor was verified, the RO/AMC was to afford the Veteran a VA psychiatric examination to determine whether there is a link between the claimed stressors and PTSD.  

As reflected in an April 2010 stressor verification memorandum, the AMC determined that the Veteran's alleged stressors had been corroborated, and the Veteran was afforded a VA examination in June 2010.  After a psychiatric examination, the examiner assigned a diagnosis of anxiety disorder, not otherwise specified, but did not assign a diagnosis of PTSD.  He opined that he could not determine whether the Veteran's anxiety disorder is related to the verified stressors without resort to mere speculation, given that the Veteran was not a reliable historian during the interview and there was some evidence of malingering.

As noted above, in Clemons, 23 Vet. App. at 1, the Court held that the Board erred in not considering the scope of a Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, psychiatric diagnoses of record and other information.

In this case, although the RO only adjudicated a claim for service connection for PTSD (denied on the basis of no current diagnosis), the record includes many psychiatric diagnoses of record other than PTSD, to include anxiety disorder (as diagnosed by the VA examiner), mood disorders, and schizoaffective disorder. Thus, consistent with Clemons, the record also raises the matter of service connection for psychiatric disability other than PTSD.  To avoid any prejudice to the Veteran, a remand for RO consideration of this matter, in the first instance, is warranted.

In addition, the Board notes that since the previous remand, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing such stressor. The final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Moreover, given that the previous VA examiner was unable to determine the etiology of the Veteran's claimed psychiatric disability without resort to speculation, the Board believes that a more detailed examination, rationale, and opinion is necessary regarding the relationship, if any, between each diagnosed psychiatric disability, to include whether the Veteran has PTSD due to a claimed stressor that is related to the his fear of hostile military or terrorist activity.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Jacksonville VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran, since June 2007.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R.  § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Thereafter, schedule the Veteran for an examination to determine the nature and extent of his service-connected prostate cancer residuals.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

All indicated studies should be conducted.  All pertinent pathology should be noted in the examination report.  In addition, the following matters should be addressed:  

(a)  whether there has been a recurrence of prostate cancer; 

(b)  the need for the use of an appliance or the wearing of absorbent materials (including the frequency with which the absorbent materials must be changed per day); 

(c)  the interval (in hours) between daytime voiding and the frequency of nighttime voiding; and 

(d)  the presence of any obstructed voiding (including the frequency of any required dilatation, the recurrence of urinary tract infections secondary to the 
obstruction, the amount of diminished peak flow rate, and the need for either intermittent or continuous catheterization).  

Complete rationale should be given for all opinions reached.  

4.  Then, the Veteran should be afforded a VA examination by a psychiatrist to determine the nature and etiology of any currently present psychiatric disorder. The claims folders should be made available to and reviewed by the examiner. All necessary tests should be conducted.

Based on a review of the evidence, evaluation of the Veteran and applying sound medical principles, the examiner must establish whether the Veteran carries a diagnosis of PTSD. If so, the examiner is to offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has PTSD due to a claimed stressor that is related to the Veteran's fear of hostile military or terrorist activity. 

For any psychiatric diagnosis other than PTSD, the examiner should provide an opinion with respect to each currently present psychiatric disorder as to whether there is a 50 percent or better probability the disorder was present during the Veteran's active service or is etiologically related to his active service. 

Complete rationale should be given for all opinions reached.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development action deemed warranted, the RO should readjudicate each claim on appeal in light of all pertinent evidence and legal authority.  

6.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


